DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The current Office action is in response to Applicant’s amendment filed on March 7, 2022. 
Claims 1-39 were previously canceled. 
Claims 40-43, and 46-49 have been amended. 
Claims 40-59 are currently pending. 
Response to Arguments
Applicant’s arguments, see Pg. 7, filed March 7, 2022, with respect to claim 46 have been fully considered and are persuasive.  The 112(a) rejection of the claim has been withdrawn. Applicant has removed the subject matter that was not disclosed by the specification. 
Applicant’s arguments, see Pg. 9, filed March 7, 2022, with respect to claims 47-59 have been fully considered and are persuasive.  The 101 rejection of the claims has been withdrawn. Applicant has amended the claim by removing the term “for use”. 
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive.
Regarding the objection of claim 40, Applicant argues that the minor informalities of the claims have been corrected. However, the amended claim introduces new minor informalities. 
Regarding the 112(a) rejection of claim 48, Applicant argues “Claim 47 has been amended to recite "the acetal cylinder test object being comprised in a test article containing the acetal cylinder test object..." according to the specification and in FIGs. 2A, 2B and 20. Thus, the test article recited in claim 48 properly depends from claim 47”. However, claim 48 has been rejected for including subject matter that has not been adequately described by the specification. The claim was not rejected for improper dependence. The claim recites “The acetal cylinder test object of claim 47, wherein the test article comprises” which is not adequately described by the specification. As currently written, the test article is part of the acetal cylinder test object. The specification discloses that the acetal cylinder test object is part of the test article in [0050]-[0051]. The specification fails to disclose the test article being apart of the acetal cylinder test object. 
Regarding the 112(b) rejection of claims 40-46, Applicant argues that the indefinite claim language has been corrected. However, amendments to claim 40 have introduce new indefinite issues.
Regarding the 112(b) rejection of claim 47, Applicant argues “Claim 47 has been amended to recite "the acetal cylinder test object being comprised in a test article containing the acetal cylinder test object..." according to the specification and in FIGs. 2A, 2B and 20. Thus, the test article recited in claim 48 properly depends from claim 47”. However, the claim recites “the acetal cylinder test object being comprised in a test article containing the acetal cylinder test object” which renders the claim indefinite. As currently written, the test article is part of the acetal test cylinder object and the acetal cylinder test object is inside the test article. The claim fails to particularly point out how the test article is part of the acetal cylinder test object when the acetal cylinder is inside the test article. 
Regarding the 112(b) rejection of claim 48, Applicant argues “Claim 47 has been amended to recite "the acetal cylinder test object being comprised in a test article containing the acetal cylinder test object..." according to the specification and in FIGs. 2A, 2B and 20. Thus, the test article recited in claim 48 properly depends from claim 47”. The claim was rejected under 35 U.S.C. 112(b) and was not rejected for improper dependency. The claim recites “The acetal cylinder test object of claim 47, wherein the test article comprises…” which renders the claim indefinite. As currently written, the test article is part of the acetal cylinder test object. Claim 47 defines the acetal test cylinder object being the test article. As noted in the previous Office action, the claim fails to particularly point out whether the test article is part of the acetal cylinder test object or is a separate structure. Applicant has corrected the lack of antecedence for the limitation “the base assembly”. 
Regarding the 102 rejection of claim 40, Applicant argues that IEEE fails to disclose at least two acetal cylinder forming sections because IEEE discloses a single cylinder in fig. 10. However, as currently written, the claim is directed to an acetal cylinder test object that has at least two acetal cylinder forming sections. The sections create the single acetal cylinder test object as shown in Fig. 24 of the current application and as disclosed in [0121]. IEEE discloses the test object having threaded connectors in Fig. 11 (mounting extensions). 
Applicant further argues that IEEE “cannot disclose or suggest at least a portion on one of the at least two acetal cylinder forming section comprises a cylindrical undercut con figured to receive at least one of the two metal annular devices”. As noted in the previous Office action, IEEE discloses the undercut (groove) receiving the metal annular devices in Fig. B.7 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., detachable sections having a threaded connector on both ends) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Objections
Claims 40-59 are objected to because of the following informalities:
Regarding claim 40, “being detachable having” should be changed to “being detachable, having” in order to correct a minor informality. The limitation “positioning of the at least one of two metal annular devices on the one of the at least two” should be changed to “positioning of one of the at least two metal annular devices on one of the at least two acetal” in order to correct the antecedence and correct minor grammatical informalities. Claims 41-59 have been objected to by virtue of their dependency. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 48, the claim recites “the acetal cylinder test object of claim 47, wherein the test article comprises:” which is not adequately described by the specification. As currently written, the test article is part of the acetal cylinder test object. However, the specification states that the acetal cylinder test object is part of the test article in [0050]-[0051]. The specification fails to adequately describe an acetal cylinder test object with a test article. The claim contains subject matter that is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time of filing had possession of the claimed invention. Claims 49-59 are rejected by virtue of their dependency. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 40, the limitation “at least two acetal cylinder forming sections, each section being detachable having a threaded connector on both ends and is configured to interconnect with each other through threaded connectors on opposite ends” renders the claim indefinite. The claim recites “threaded connectors” but defines the sections having “a threaded connector”. As currently written, the forming sections have one threaded connector. The claim fails to define what is being interconnected. The claim fails to particularly point whether or not each section has a threaded connector. 
Further, the claim recites “each section being detachable” but fails to define what section is detachable and fails to define what the section is detachable from. The claim fails to particularly point out from what the sections are detachable from and fails to particularly point whether or not the “each section” refers to the at least two acetal cylindrical forming sections.
Further, the “both ends” and “opposite ends” are not defined by the claim. The claim fails to particularly point out what element ends are being referred to as “both ends” and “opposite ends”.  The Examiner has interpreted the limitation as “at least two acetal cylinder forming sections having a threaded connector”. Claims 41, and 43-45 are rejected by virtue of dependency. 
Regarding claim 42, the claim recites the limitation "the two acetal cylinder forming sections" in line 2 and the limitation “the at least one metal annular device” in lines 2-3.  There is insufficient antecedent basis for theses limitations in the claim. The Examiner has interpreted the limitations as “the at least two acetal cylinder forming sections” and “the least two meta annular devices”.
Regarding claim 46, the limitation “at least a third acetal cylinder forming section” renders the claim indefinite. As currently written, the acetal cylinder test object has at least two acetal cylinder forming section and has at least a third acetal cylinder forming section. The claim recites two different amounts of acetal cylinder forming sections. The claim fails to particularly point out whether the acetal test object has at least two acetal cylinder forming sections or at least three. The Examiner has interpreted the limitation as “a third cylinder forming section”.
The limitation “a threaded connector configured for longitudinally connecting with another threaded connector at a rear end of one of the at least two acetal cylinder forming sections” renders the claim indefinite. The claim fails to recite limitations directed to a threaded connector located at a rear of one of the at least two acetal cylinders. Claim 40 fails to define the threaded connector being located at a rear end. The claim fails to particularly point out whether or not a threaded connector is located a rear end of the at least two acetal cylinder forming sections. 
The claim recites “a second metal annular device” which renders the claim indefinite. The second annular metal device is recited passively. The claim fails to recite further comprising a second annular metal device. Claim 40 recites a limitation directed to at least two metal annular devices but fails to define a second metal annular device. 
The Examiner has interpreted the claim as “wherein the at least two acetal cylinder forming sections further comprise a third acetal cylinder forming section having a threaded connector configured wherein a portion on the third acetal cylinder forming section comprises a cylindrical undercut configured to receive one of the at least two metal annular devices and position one of the at least two metal annular devices on the third acetal cylinder forming section”.

Regarding claim 47, the claim recites “The acetal cylinder test object of claim 40, wherein the acetal cylinder test object being comprised in a test article containing the acetal cylinder test object to be used for assessing and evaluating an image producing x-ray computed tomography system, wherein the image produced comprises x- ray attenuation characteristics of the acetal cylinder test object” which renders the claim indefinite. As currently written, the test article is part of the acetal test object and the acetal test object is inside of the test article. The claim fails to particularly point out how the test article can be part of the acetal test object when the acetal test object is inside the test article. The Examiner has interpreted the claim as “The acetal cylinder test object of claim 40, wherein the acetal cylinder test object being comprised in a test article”.. 
Regarding claim 48, the claim recites “The acetal cylinder test object of claim 47, wherein the test article comprises” which renders the claim indefinite. The claim recites limitations directed to the structure of the test article but the claim is directed to the acetal cylinder test object since the preamble states “The acetal cylinder test object of claim 47”.  As currently written, the test article is part of the acetal cylinder test object. However, the claim recites the support structure of the test article supports the acetal test cylinder. Claim 47 defines the acetal cylinder test object as being inside the test article. The claim fails to particularly point out how the test article is able to a part of the acetal test object when the acetal test object is supported by the test article. The specification defines the acetal cylinder test object as being in the test article in [0050]-[0051].  The claim fails to particularly point out and distinctly claim the subject matter which the inventors regard as the invention. Claims 49-59 are rejected by virtue of their dependency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 40-44, and 46-47 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by IEEE (“American National Standard for Evaluating the Image Quality of X-ray Computed Tomography (CT) Security–Screening Systems”; All notations directed to IEEE).
Regarding claim 40, as best understood:
IEEE discloses an acetal cylinder test object comprising:
at least two metal annular devices (Pg. 39, Fig. B.7, item 4 and 5, tin and lead foil); and
at least two acetal cylinder forming sections (Pg. 19, Section 6.7.2, acetal sections) having a threaded connector (Fig. 11, mounting extension on two side); and 
wherein at least a portion on one of the at least two acetal cylinder forming section (Pg. 39, Fig. B.7, item 1) comprises an cylindrical undercut (Pg. 39, Fig. B.7, item 1 attached to foils via grooves) configured to receive at least one of the two metal annular devices (Pg. 39, Fig. B.7, item 1 attached to foils via groove) and to limit positioning of the at least one of the two metal annular devices on the one of the at least two acetal cylinder forming sections (Pg. 39, Fig. B.7, item 1 attached to foils via groove).
Regarding claim 41, as best understood:
IEEE discloses the acetal cylinder test object of claim 40, wherein a first of the at least two metal annular devices further comprises a copper ring or a tin foil ring (Pg. 39, Fig. B.7, item 4 and 5, tin and lead foil) configured to be received on the cylindrical undercut (Pg. 39, Fig. B.7, item 4 and 5, tin and lead foil).
Regarding claim 42, as best understood:
IEEE discloses the acetal cylinder test object of claim 40, wherein an interconnection of the at least two acetal cylinder forming sections (Fig. 11, Acetal sections between Sn and Pb) with the at least two metal annular devices (Fig. 11, Sn) limits movement of the at least two metal annular devices along a longitudinal axis of the acetal cylinder test object (Fig. 11, undercut Al limits movement of Sn since it is thicker than Sn).
Regarding claim 43, as best understood:
IEEE discloses the acetal cylinder test object of claim 42 further comprising a tungsten pin (Pg. 19, section 6.7.2, tungsten pins), wherein one section comprises a blind hole (Pg. 19, section 6.7.2, holes within cylinder) extending into onesection in a direction of a longitudinal axis of the acetal cylinder test object (Pg. 19, section 6.7.2, longitudinal holes within cylinder), the blind hole configured to support the tungsten pin (Pg. 19, section 6.7.2, tungsten pins).
Regarding claim 44, as best understood:
IEEE discloses the acetal cylinder test object of claim 43, wherein the one section further comprises a pocket hole (Pg. 19, section 6.7.2, holes within cylinder) aligned substantially concentric with the blind hole (Pg. 19, section 6.7.2, holes within cylinder) and configured to ease insertion of the tungsten pin into the blind hole (Pg. 19, section 6.7.2, holes support tungsten pins), and to distance the tungsten pin from another test object (Pg. 19, section 6.7.2, holes support tungsten pins).
Regarding claim 46, as best understood:
IEEE discloses the acetal cylinder test object of claim 40, wherein the at least two acetal cylinder forming sections further comprise at least a third acetal cylinder forming section (Fig. 11, Acetal sections between metal pieces) a threaded connector (Fig. 11, acetal sections connected to each other) wherein a portion on the third acetal cylinder forming section comprises a cylindrical undercut (Fig. 11, acetal sections) configured to receive one of the at least two metal annular devices (Fig. 11, Al) and position one of the at least two metal annular devices on the third acetal cylinder forming section (Fig. 11, Al on acetal section).
Regarding claim 47, as best understood:
IEEE discloses the acetal cylinder test object of claim 40, wherein the acetal cylinder test object being comprised in a test article (Pg. 4,  section 5 description of the test articles, each test articles has several test objects) containing the acetal test object to be used for assessing and evaluating an image producing x-ray computed tomography system (This limitation is interpreted as intended use. IEEE discloses the acetal test object which is capable of performing the intended use), wherein the image produced comprises x-ray attenuation characteristic of the acetal cylinder test object (This limitation is interpreted as intended use. IEEE discloses the acetal test object which is capable of performing the intended use).
Allowable Subject Matter
Claims 45 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 48-59 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts are IEEE (“American National Standard for Evaluating the Image Quality of X-ray Computed Tomography (CT) Security–Screening Systems”; All notations directed to IEEE), and Schubert (U.S. 2013/0292580).
Regarding claim 48, as best understood:
IEEE discloses the acetal cylinder test object of claim 47, wherein the test article comprises:
an exterior shell assembly (Pg. 33, Fig. B.1) surrounding an inner volume (Pg. 33, Fig. B.1, shell surrounds test objects), a base assembly (Fig. 2, and Fig. 3, base assembly) comprising a flat base portion (Fig. 2 and 3,  assembly has flat bottom); 
a support structure (Pg. 5, lines 1-4, support structure within shell; Fig. 2 and 3; Table B.1.) comprising one or more partitions (Pg. 5, lines 1-4, support structure within shell; Fig. 2 and 3) configured to support the acetal cylinder test object;
 a pair of component supports (Pg. 5, lines 1-4, support structure within shell; Fig. 2 and 3) configured to support an angled bar test object (Pg. 25, Fig. 13); and 
one or more brackets (Fig. 2, and Fig. 3, support structure connected to the flat bottom; Table B.1, fasteners) configured to attach to at least one of: a partition and the flat base portion (Fig. 2, and Fig. 3, support structure connected to the flat bottom; Table B.1, fasteners).
Schubert teaches wherein the exterior shell assembly and the base assembly comprise a composite structure ([0028], composite structure), the composite structure further comprises a hollow core structure ( [0028], honeycomb), a resin matrix (cellular matrix), and a reinforcement material ( [0028], fiber reinforced).
However, the combination of IEEE and Schubert fails to disclose wherein the hollow core structure further comprises a scrim cloth barrier on both open sides of the hollow core structure.
Since the prior arts of record fail to teach the details above, nor is there any reason to modify or combine the prior art elements absent Applicant’s own disclosure, the claims are deemed patentable over the prior art of record, if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 49-59 are indicated as allowable by virtue of their dependency. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                  

/DANI FOX/Primary Examiner, Art Unit 2884